COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00832-CV
 Style:                   Chambers County, Texas v. Pelco Construction Company
 Date motion filed*:      November 26, 2018
 Type of motion:          Unopposed Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:     Appellant Chambers County
 Document to be filed:    Appellant’s Brief

 If motion to extend time:
        Original due date:                 N/A
        Number of extensions granted:          0         Current Due Date: N/A
        Date Requested:                    N/A (30 days requested after filing of reporter’s record)

Ordered that motion is:
       Granted in part
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Although the supplemental clerk’s record was filed on November 15, 2018, the
         November 21, 2018 late-brief notice was sent in error because the supplemental
         reporter’s record was not timely filed. But after the Clerk of this Court granted the
         reporter’s November 26, 2018 extension until December 27, 2018, the appellant’s
         briefing deadline has not begun. Accordingly, appellant’s extension request is
         dismissed as moot because the brief will be due 30 days after the supplemental
         reporter’s record is filed. See TEX. R. APP. P. 38.6(a)(2).

Judge’s signature: __/s/ Laura C. Higley______
                  x Acting individually        Acting for the Court

Date: ___November 29, 2018_____